TTORNEY              GENERAL
                                   F-XAS
                               AURT~N~~.TEXAS                                ‘. ,..~
PRICE DANIEL
ATTORNEYGENERAL




       Beer 8S.r:
                    ,Your rquost    rer an opiniea    eenre~ln#      the alova   aub-
       j*et h8a liem reeolrea.        ,l)rem yeur lo~,o*,   *     ~uatot
                           :   :




         .
         .
Hono Arthur B, Kniokerbocker,        page 2


      werding plaoed thereon ao preoeribed herein,
      and whoeter alriTe8 any autesobilo,    truek or
      other motor Tehiels belenging to the State
      upoli the streoto   or say towm or oity or upon
      a ublio highway without ouoh inooriptieo
      pr xnted thereen shall bo tiaad mot leoi thoa
      Iwenty-fire   Dollara ( 5.00) aor aore thoa
      One Hundred Dollars    ( O0,Q@)6* (A&r 1921,
      p. 122, as amendad Acts 1931, 42nd Leg., pa
      373, oh, 219, 81,)

          In construing thlo Artiole,   we are guided by the
termo of Article  7 of Vern@nsu Aaretated Pemol Uode, wh3oh
previdoo:
            “This o o dea ?dlfer y
                                 other law upen the
      subject of orlme which may be onaeted o&all
      be eolutrued    aoeordlag   te thr    lc~fn Ipp rt of
      the language in which it is wr f ttaa, wr #hut
      regard to the disbioobiaa  uoaolly made between
      the oonotruction  of psnal lauo and laws upso
      ether subjoeto;  and ue person shall be p&Wohed
      for 831orirnse whish lo net made pnal    by the
      plain import or the weraa of a 1aw.w
           There oan bo a@ (IWtian    that the torma of Article
821, aupra, are ao plainly port as werdo could bo. There
seem0 to bo 1~) mistake ia tk interrtion set forth in t&&s
Ar\r)lolee Going Back to the lrfginol   Aot as poooed by Zk
  u   Lo&*  1921, Chap, 59 of the  Goneral  Law@, we find SW-
  m hr stating:
            Vhe f&at that State-owned metor Tekiales
      ore not BOWdeaignatadB ereatu   sonfwiu,      and
      is an impadimnt to th* peace officers    enforting
      the traffio laws or this Statoo D 4”
Ears we have the rpeaifio        intent sf the Legi8lature       stated0
It $o for the buofit        of poe@e oftieers     while they are oo-
rollww    &Lo trarffie laws of this Blah.          It kelped thee of-
iierm   &a iaentlry     readily atate-@ned       meter vohieleo,     and
not o&y t&at, it made more feasible           the approhonoioa of
slakl. alelelo      lrzd enp1oyoe.a wing Stabs-awzM vehiclu
ter ~a*        p8rmouo       The Me4 Le&datu#          ef 1931 Qhrp.
229, w MO 373 sf the Gmnora%Lawa amen&Y No brifeb                      SO
that YI, &moerbptlen and morktags on the Wt               bile t300ia
be om     -a    etiQf    o@On aad Q&diingUishtis       Ti effeot,     the
4prl ~alwairo         ~upbaoized   tk* provisions     or this Article
Hon. Arthur B. Knirkerbocker,          PWQ 3


ati reoogpizs~  the importanea of it as stated by the 37th
?wrr*t-*       The ArtMe,
                    _ .      as
                             _ the 42~3 Legislature
                                          _         arzendrd




W8rptioru   or eretiptlen      lagraftid
pPkebS4n    air   *0mtmmtki,

           It ie conoeiv&le   that emcrgeaaies mi.*Jt arise in
whiah the &$jutant Gene-2 could oporats to bebtep advanta(o
br ling  -arked    vehiol*F,-  But
Eon.   Arthur   B, IFaiakorboakar, paga 4


required by Artialr  821, supra. On the other hand, the
Adjutant Gemral may re6eire liaemse plates for State-
owed ~ehie3m wiCheu& identifying   mrkings normally
provided fer State-owned notor equipment, provided the
State Highway Department deems it adriaable,



       1.   There ir no authsrity for the Adjutant
            General to operate State-owned vehicles
            without thr identitiration  mark* ana
            rig8   required by &ticlo  821, TaA,P6Ca
       2.   Under the authority lf tha State HLgh-
            way Dopartruat   the Adjutant General
            may ba irsurP iicansa plates without
            the idri&tlfying markings normally pro-
            vide& r0r State-owned motor a ulprnont,
            if that Doprtme~t Umna the Itssuanoe
            or rlub plates   adtinbloa   C&75&-3u,   .‘.
            T'aA.Q .li.                              .;. “,
                                                       ,:




APPRQVXT)
       OPIXION CORXlITTEE           APPROVED
                                           m    10. 1967

B